On Petition for Rehearing.
Myers, J.
28. Upon the earnest petition of appellant, who insists that the original opinion would permit discrimination, by the possibility that telephone companies, and like public-service corporations or individuals, might make demands for unreasonable amounts, or amounts which the patron could not pay, as a condition of service, and make that a pretext for refusing service, we have again reviewed this case. We are asked to overrule Irvin v. Rushville, etc., Tel. Co. (1903), 161 Ind. 524, and Rushville, etc., Tel. Co. v. Irvin (1901), 27 Ind. App. 62. It is a sufficient answer to this insistence to say that arbitrary demands or exactions would, in and of themselves, amount to discrimination, and undoubtedly furnish grounds for the intervention of the courts; but we have no such ease here. This is a dispute as to what sum relator owes appellee, growing out,of relator’s use of appellee’s telephone line under a special contract under which relator occupies precisely the relation to appellee as any other patron. It is not shown that the amount demanded was arbitrary or unreasonable, but a sim*645pie controversy over the amount due for service, relator claiming to have tendered the correct amount, and appellee refusing it because not enough.
Suppose the situation should be reversed, and that appellee had received the amount tendered, he would then have been driven to a suit at law to recover what, if any, sum was due to him, and, if relator was in fact indebted to him, he would be put in the situation of furnishing service when relator was owing him for past service, and, if relator could do that, every patron of his plant could do the same, so that the question as here presented is simply one of honest difference as to a sum due, which, under the original opinion, we held must be adjudicated in some other method. To hold otherwise would, in effect, leave public service agencies to continue indefinite and forced service, and be compelled to maintain perhaps interminable and unlimited actions for their compensation, and this the policy of the law does not demand. The public has such an interest that efficient and prompt service, undiminished by depleted revenues, should be maintained.
The reasons for the rule requiring payment of the fixed charges to be made are well stated in the two cases last referred to. The very life and efficiency of relator’s own plant might be menaced by a contrary holding. Ve think the original opinion correct.
The petition for a rehearing is overruled.